DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicants’ amendment of claim 36 in the reply filed on 12 April 2021 is acknowledged.

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Attorney Roy Kim on 15 April 2021. 
The application has been amended as follows:

1.-35. (Canceled)
36. (Currently Amended) An intraocular lens system comprising: 
an intraocular lens (IOL) comprising an optic and a haptic system with at least one arm attached to the optic and an annular structure that maintains [[wherein the annular structure is integrated with the haptic system and is disposed at least partially about a periphery of the optic to maintain the centration and/or orientation, and
a piggyback lens comprising a posterior displacer that extends posteriorly from the piggyback lens and is configured to contact the intraocular lens and push the intraocular lens rearward from its original location to a displaced location such that an axial position of the optic is displaced farther from an iris of the eye in comparison to an original axial position of the optic, 
wherein the posterior displacer includes one or more projections, wherein each projection includes a distal end connected to the annular structure.
37.-38. (Canceled)  
39. (Currently Amended) The intraocular lens system of claim [[36, wherein the annular structure is contiguous and completely surround the periphery of the optic.
40.-41. (Canceled)
42. (Currently Amended) The intraocular lens system of claim [[36, wherein the annular structure includes grooves to facilitate attachment with [[the piggyback lens.
43.-47. (Canceled)
48. (Currently Amended) The intraocular lens system of claim 36, wherein when implanted in the eye, the posterior displacer and the haptic system hold [[
system of claim 36, wherein when implanted in the eye, the posterior displacer and the haptic system hold [[
50. (Currently Amended) The intraocular lens system of claim 36, wherein when implanted in the eye, the posterior displacer and the haptic system hold [[
51. (Currently Amended) The intraocular lens system of claim 36, wherein the at least one arm of the haptic system is curved in a plane of the optic.  
52. (Currently Amended) The intraocular lens system of claim 36, wherein the at least one arm of the haptic system is curved in a first plane that is different from a second plane including the optic.  
53. (Currently Amended) The intraocular lens system of claim 36, wherein the annular structure comprises a material having rigidity or stiffness to maintain centration and/or orientation.  
54. (Currently Amended) The intraocular lens system of claim 36, wherein the annular structure is discontiguous and comprises a first portion and a second portion spaced apart by a first gap and a second gap between the two portions of the annular structure.  
55. (Currently Amended) The intraocular lens system of claim 54, wherein the gaps between the two portions of the annular structure overlap with a region where the at least one haptic arm is attached to the optic.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Examiner, Art Unit 3774
/DAVID H WILLSE/             Primary Examiner, Art Unit 3774